Merizzi v Pipher (2022 NY Slip Op 07395)





Merizzi v Pipher


2022 NY Slip Op 07395


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, BANNISTER, AND MONTOUR, JJ.


963 CA 22-00621

[*1]DANA M. MERIZZI AND MAUREEN A. RIESTER, PLAINTIFFS-RESPONDENTS,
vRUTH PIPHER AND DENISE CORNWELL, AS TRUSTEE OF THE RUTH PIPHER FAMILY TRUST, DEFENDANTS-APPELLANTS. 


LYNN D'ELIA TEMES & STANCZYK, SYRACUSE (DAVID C. TEMES OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
MICHAELS & SMOLAK, P.C., AUBURN (MICHAEL G. BERSANI OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeal from an order and judgment (one paper) of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered December 9, 2020. The order and judgment granted in part the motion of plaintiffs for a default judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 14, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court